Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  line 30 recites “into engages” which is typo that needs to be -- into and engages---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 7 recites the limitation "the upper base" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation "the lower base" in line 23 and “the upper base” in line 25 base.  There is insufficient antecedent basis for these limitations in the claim. Also, correct claim 17 appropriately.
method of claim” and not apparatus.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bos US 2010/0181726 (“Bos”) in view of Lin US 5,967,910 (“Lin”).
	As per claim 1, Bos discloses a horseshoe apparatus that is operable to be disposed in a bag receiving hole in an inclined platform of a cornhole apparatus so as to couple the horseshoe apparatus to the cornhole apparatus to enable a horseshoe game (portable horseshoe game 1)(Figs. 1-6; pars. [0007]-[0019 and [0026]-[0036]), comprising: 
	an outer base having upper and lower surfaces, with a diameter or dimensions of the outer base being greater than a diameter or dimensions of the hole so that the outer base is operable to be positioned over the hole and on a portion of the inclined platform(first plate 10  configure to be placed upon the upper surface of the game to cover the bag receiving hole 52)(Figs. 2, 3 and 6; and pars. [0028], [0029]; se Figs. 1 and 5 in conjunction to pars. [0030]-[0032] the bag receiving hole 52 (e.g. Fig. 4) in the cover position); 	
	an inner base having upper and lower surfaces, wherein the upper surface of the inner base is centrally coupled to the lower surface of the outer base, and a depth of the inner base being at least a depth of the hole (second plate 20 at the bottom/inner portion of the game to attached the horseshoe apparatus to the bag receiving hole 52)(Figs. 2,3 and 6 in conjunction to Figs. 1 and 5; again see pars. [0028] and [0029], regarding the second plate 20) of the; 
	a coupling mechanism having first and second ends, wherein the coupling mechanism is coupled to the lower surface of the inner base such that the first end is positioned to extend outside a perimeter of the inner base and the second end is positioned within the perimeter of the inner base; (securing mechanism 81 coupled to the second plate 20 coupled with the threaded rod 2 and nut/washer 71 to secure the first plate 10 and second plate 20 to the bag receiving hole 52)(Figs. 2, 3 and 6; pars. [0031]-[0033]) and
	 a stem is disposed through and at a center of the outer base, wherein the stem is operable to deflect or catch an object tossed towards the stem (rod 2)(Figs. 1 and 5; note pars. [0007]-[0019], [0031], [0034], and [0035] to the manner of playing a horseshoe type game, i.e. toss object and the stem/rod 2).
	Bos is not specific regarding having the inner base with a diameter or dimensions of the inner base being no more than the diameter or dimensions of the hole.
	Bos is not specific regarding lower surfaces and a first fitting mechanism and wherein the first fitting mechanism is configured to engage the bag receiving hole and the coupling mechanism includes a second fitting mechanism coupled to and extending from the first end of the coupling mechanism, wherein the second fitting mechanism is configured engage a bottom surface of the inclined platform. 
	With respect to the inner base having a diameter or dimensions of the inner base being no more than the diameter or dimensions of the hole, in a field of utilizing an apparatus having stem/rod connecting within a hole, Lin discloses an inner base having a diameter or dimensions of the inner base being no more than the diameter or dimensions of a hole (32 upper surface centrally coupled to lower surface of 3 with such dimension relative to hole 41, which is configure to receive a stem, post 1)(Figs. 1-7 and 1:66-2:53; note in particular Figs. 3-7 as to the position of the inner base 32 in relation to the dimension of hole 41).
		With respect to the first and second fitting mechanism, Lin also discloses fitting mechanism such as blocks 32 and 33 (e.g. a first fitting mechanism and a second fitting mechanism)(Figs. 3 and 4; 2:15-27) (see also Figs. 5-7 as such means are been utilized as fitting mechanism of inner base and a coupling mechanism to connect within the hole).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bos by replacing the inner base having a diameter or dimensions of the inner base being no more than the diameter or dimensions of the hole as taught by Lin for the reason that a skilled artisan would have been motivated to use of known technique to improve similar device in the same way as using an attachment means that configure to attach/connect the stem/rod within a receiving hole in a firm and secure manner as a game in progress (e.g. horseshow) yet provides securing/attaching means that allow an easy removal of the stem for storage/transportation as well playing a different game (e.g. cornhole).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bos with such fitting mechanism as taught by Lin for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a device configure to support a stem/pole therefrom utilizing any known mechanical coupling means to firmly and securely support the steam yet allow easy disassembly therefrom for storage and transportation purposes.  
	Within the modified Bos the first fitting mechanism is configured to engage the bag receiving hole and wherein the second fitting mechanism is configured engage a bottom surface of the inclined platform as the modified coupling means would have been connected to the horseshoe-cornhole device.	
	As per claim 2, Bos and Lin disclose wherein each of the outer and inner bases has a shape of a cylinder.
	As per claim 3, Bos discloses wherein the stem (2) has a shape of a cylinder (Figs. 1, 3and 5; par. [0027]), as does Lin stem 1.
	As per claim 4, Bos discloses wherein the stem (2) is further disposed through and at a center of the inner base (through opening 15)(Fig. 3 par. [0029]).
	As per claim 5, Bos discloses wherein the stem (2) is further disposed through the coupling mechanism [0031]-[0033].
	As per claim 6, although Lin is not specific regarding wherein the coupling mechanism is a shape of a rectangular prism, such modification would have been nothing more than a user’s preference without changing the nature of the coupling mechanism nor the nature/function of the device overall.
	In that regard, it is noted that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  
See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have appreciated that configuration of the coupling mechanism would have been equally well as means to firmly and securely connected the stem to the apparatus (via the bag receiving hole) as well as allow easy disconnecting therefrom.
	As per claim 7, with respect to wherein the perimeter of the upper base has a beveled edge, note Figs. 2 and 6, regarding angled edges 100 (see also par. [0028]).
	As per claim 8, with respect to wherein an angle of that beveled edge is no more than forty- five degrees, attention to Bos’ par. [0028]  “The portable horseshoe game 1 may have a first plate 10 and a second plate 20. The first plate 10 and the second plate 20 may have an angled edge 100 which may allow an object (such as a horseshoe) to slide up and over the first plate 10 and second plate 20 from a target surface 51”
	In addition, attention to applicant’s from par. [0023] “Further, the perimeter of the outer base 103 has a beveled edge so that objects tossed towards the stem 109 can slide from the inclined platform 123 onto the outer base 103. In one example, the beveled edge has an angle of no more than forty-five degrees (45˚)”
	Thus, in light of applicant’s disclosure the examiner construed Bos’ beveled edges 100 (also shown in Figs. 2 and 6) to be as such angled as claimed.
	If there is any doubt regarding such interpretations, it is further noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Bos’ beveled edge as such angle as claimed for the reason that a skilled artisan would have been motivated in discovering the optimize beveled edge that allow the slid of an object (e.g. an horseshoe) upon the target surface.  
	As per claim 9, Bos discloses wherein the first end of the coupling mechanism has a beveled edge (edges 100 of plate 10)(Figs. 2 and 6; par. [0028]).
	As per claim 10, with respect to wherein an angle of that beveled edge is forty-five degrees, see the examiner discussion above with respect to claim 8.  Thus, the examiner construed Bos’ beveled edge angle as the claimed angle and/or such angle would have been an obvious by routine experimentation.  
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/24/2021 have been fully considered but they are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                          1/26/2022                                                   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711